DETAILED ACTION

Remarks
 	This Office action is responsive to applicant’s amendment filed on February 26, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013058370 (“Nishikawa”), using US 2014/0255754 to Nishikawa et al. as a translation and for purposes of citation, in view of Teshima et al. (US 2012/0015232 “Teshima”)
For claims 1, 5, 7 and 11:  Nishikawa teaches a separator for a non-aqueous secondary battery comprising a porous substrate and a porous layer formed on one surface or both surfaces of the porous substrate and containing a polyvinylidene fluoride type resin and a filler. (Nishikawa in [0036], [0111])  Example 1 has a weight average molecular weight of 270,000, which teaches or at least suggests a weight average molecular weight of the polyvinylidene fluoride resin of from 100,000 to 350,000. ([0218])  
For claims 1, 4, 7 and 10:  Nishikawa does not explicitly teach a content of the filler in the porous layer is from 30% by mass to 80% by mass with respect to a total mass of the polyvinylidene fluoride type resin and the filler (claims 1 and 7), or from 50% by mass to 70% In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  To this end, Teshima in the same field of endeavor teaches or at least suggests the amount of filler as optimizable.  The skilled artisan would find obvious to optimize the amount of filler within the claimed range in view of Teshima teaching the amount of filler directly affecting its addition effect and holding force, i.e. too small an addition effect of the filler is not obtained, and too large a holding force is lowered. (Teshima in [0057]) 
 	For claim 1:  As to the polyvinylidene fluoride type resin which contains the resin A as claimed, Nishikawa teaches a polyvinylidene fluoride resin of a vinylidene fluoride and hexafluoropropylene copolymer having a molar ratio of 95.2 to 4.8 (Nishikawa in [0218]) which equates to a mass ratio of 89:11 or to 11% by mass.  Although outside of the claimed 5% by mass but not more than 10.0% by mass, the amount of 11% by mass is considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)
	For claim 7:  Nishikawa does not explicitly teach the polyvinylidene fluoride type resin containing the resin B as claimed. However, as already discussed, Nishikawa teaches a polyvinylidene fluoride resin of a vinylidene fluoride and hexafluoropropylene copolymer having a mass ratio of 89:11 which equates to 11% by mass.  Although the claimed content of the hexafluoropropylene monomer being more than 11.5% by mass to 15% by mass does not overlap with Nishikawa’s 11% by mass, they are considered close enough that one skilled in the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)
	For claims 2 and 8:  Nishikawa does not explicitly teach a thermal shrinkage ratio in a machine direction of the separator when heat-treated at 135ºC for 30 minutes is 20% or less.  However, the skilled artisan would find this property reasonably present in the separator in view of Nishikawa teaching a thermal shrinkage percentage 10% or less at 135ºC for 10 minutes. (Nishikawa in [0135]).  Futhermore, absent of unexpected results it is asserted that thermal shrinkage is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The skilled artisan would find obvious to optimize the thermal shrinkage as it directly affects shape stability and shut down characteristics of the separator. (Nishikawa, Id.)
 	For claims 3 and 9:  The mass per layer area of the porous layer is from 0.5 g/m2 to 1.5 g/m2--, which teaches or at least suggests the claimed range of 0.5 g/m2 to 5.0 g/m2. (Nishikawa in [0105])-- 
	For claims 6 and 12:  Nishikawa teaches a process of disposing the separator for a non-aqueous secondary battery between a positive electrode and a negative electrode, rolling the electrodes and the separator to form a stacked body, subjecting the stacked body to a heat pressing treatment of, e.g. 90ºC to form a battery element, and accommodating the battery element in an outer casing in a state in which the battery element is impregnated with an electrolyte solution. (Nishikawa in [0179], [0246-0249])

s 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013058370 (“Nishikawa”), using US 2014/0255754 to Nishikawa et al. as a translation and for purposes of citation, in view of Teshima et al. (US 2012/0015232 “Teshima”), and further in view of Sakamoto et al. (US 2015/0221917 “Sakamoto”)
	The teachings of Nishikawa and Teshima are discussed above.
	Nishikawa does not explicitly teach the filler as inorganic and surface-modified with a silane coupling agent.  However, Sakamoto in the same field of endeavor teaches an inorganic filler modified with a silane coupling agent. (Sakamoto in [0034])  The filler is plate-shaped, inter alia. ([0038]).  The skilled artisan would find obvious to further modify Nishikawa with an inorganic filler surface-modified with a silane coupling agent.  The motivation for such a modification is to suppress thermal shrinkage and dropout and to introduce a functional group which hydrophobizes the surfaces. ([0020], [0034])

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013058370 (“Nishikawa”), using US 2014/0255754 to Nishikawa et al. as a translation and for purposes of citation, in view of Teshima et al. (US 2012/0015232 “Teshima”), and further in view of Iwai et al. (US 2014/0248525 “Iwai”)
 	The teachings of Nishikawa and Teshima are discussed above.
	Nishikawa does not explicitly teach the filler is an organic filler.  However, Iwai in the same field of endeavor teaches a filler such as a crosslinked polysilicone or melamine, inter alia. (Iwai in [0057], [0090])  The filler is a plate-like particle or a non-aggregated primary particle. ([0095-0096])   The skilled artisan would find obvious to further modify Nishikawa with an 
   
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive. Applicant submits that by Nishikawa constituting the adhesive porous layer with a mixture of resin A and resin B in a specific HFP ratio that the effect of excellent adhesiveness can be exhibited and are specific to the combination of resin A and resin B, which are different from the case of not including either one of resin A or resin B. (citing par. [0037] of Nishikawa).  The examiner concedes, however, neither claim 1 or claim 7 excludes either of a resin A or a resin B.  At best, claim 1 recites that “the polyvinylidene fluoride type resin contains the following resin A” and, similarly, claim 7 recites that “the polyvinylidene fluoride type resin contains the following resin B”, where the transitional phrase “containing” as used in the claims is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  For at least this reason, the argument that Nishikawa is different from what is presently claimed is not found persuasive.
The argument that Nishikawa does not teach or suggest the resin A as defined in amended claim 1 and the resin B as defined in amended claim 7, which exhibit suppressed thermal shrinkage ratio and exhibit excellent adhesion to the electrode according to dry heat pressing (Table 1, paragraph [0112]), is not found persuasive.  For the reasons as maintained in the present Office action, the mass % in Nishikawa is considered close enough to what is recited in applicant’s claims that one skilled in the art would have expected them to have the same 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722